[Cite as In re R.A., 2018-Ohio-3620.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY




IN RE:
                                                        CASE NO. 1-18-09
       R.A.,
                                                        OPINION
ALLEGED DELINQUENT CHILD.




                   Appeal from Allen County Common Pleas Court
                                  Juvenile Division
                           Trial Court No. 2017 JG 34761

                       Judgment Reversed and Cause Remanded

                          Date of Decision: September 10, 2018




APPEARANCES:

        Michael J. Short for Appellant

        Kyle B. Thines for Appellee
Case No. 1-18-09


PRESTON, J.

       {¶1} Appellant, R.A., a minor child, appeals the February 13, 2018 judgment

entry of disposition of the Allen County Common Pleas Court, Juvenile Division.

For the reasons that follow, we reverse.

       {¶2} On September 29, 2017, a complaint was filed against R.A. charging

him with two counts: Count One of rape in violation of R.C. 2907.02(A)(1)(b), a

first-degree felony if committed by an adult, and Count Two of gross sexual

imposition in violation of R.C. 2907.05(A)(4), a third-degree felony if committed

by an adult. (Doc. No. 6). The complaint arose from a September 6, 2017 incident

in which R.A. allegedly engaged in sexual conduct and sexual contact with his half-

brother, S.S., who was nine years old at the time of the incident. (Id.). (See Oct. 4,

2017 Tr. at 2-4, 11). On October 4, 2017, R.A. attended an initial appearance where

he denied the charges. (Doc. Nos. 9, 14); (Oct. 4, 2017 Tr. at 8-9).

       {¶3} On October 23, 2017, R.A. filed a motion to suppress evidence. (Doc.

No. 17). On November 8, 2017, the trial court held a hearing on R.A.’s motion to

suppress evidence, and on December 22, 2017, the trial court denied R.A.’s motion.

(Doc. Nos. 21, 28); (Nov. 8, 2017 Tr. at 1).

       {¶4} On January 25, 2018, under a negotiated plea agreement, R.A. withdrew

his denials and entered an admission to Count Two. (Doc. No. 39); (Jan. 25, 2018

Tr. at 6-7). In exchange for his change of plea, the State agreed to dismiss Count


                                           -2-
Case No. 1-18-09


One. (Id.); (Id. at 2). The trial court accepted R.A.’s admission to Count Two,

found him to be a delinquent child because of his admission to Count Two,

dismissed Count One, and ordered that disposition be deferred to a later date. (Id.);

(Id. at 7-9). The trial court filed its judgment entry of adjudication on January 26,

2018. (Doc. No. 39).

       {¶5} At a dispositional hearing on February 12, 2018, the trial court

committed R.A. to the legal care and custody of the Ohio Department of Youth

Services (“ODYS”) for an indefinite term of one year and a maximum period not to

exceed R.A.’s 21st birthday. (Doc. Nos. 40, 41); (Feb. 12, 2018 Tr. at 1, 4).

However, the trial court stayed R.A.’s commitment to ODYS on the condition that

R.A. participate in and successfully complete treatment at the Juvenile Residential

Center of Northwest Ohio (“JRCNWO”), that he follow all aftercare

recommendations after completion of the JRCNWO program, that he fully comply

with the terms of a community-control-supervision case plan, and that he perform

15 hours of unpaid community service. (Doc. No. 41); (Feb. 12, 2018 Tr. at 4-5).

The trial court filed its judgment entry of disposition on February 13, 2018. (Doc.

No. 41).

       {¶6} On February 16, 2018, R.A. filed a notice of appeal. (Doc. No. 44). He

raises one assignment of error.




                                         -3-
Case No. 1-18-09


                                Assignment of Error

       The Defendant did not enter his admission knowingly,
       intelligently, and voluntarily.

       {¶7} In his assignment of error, R.A. argues that the trial court erred by

accepting his admission because his admission was not entered knowingly,

intelligently, and voluntarily. In particular, R.A. argues that the trial court did not

confirm that he understood the consequences of his admission—specifically that his

admission would prevent him from later appealing the trial court’s denial of his

motion to suppress evidence. Therefore, according to R.A., because the trial court

did not correct the misconception that his admission would preserve his right to

appeal the denial of his motion to suppress evidence, the trial court failed to comply

with Juv.R. 29(D) and thus he did not enter his admission knowingly, intelligently,

and voluntarily.

       Juv.R. 29(D) provides, in relevant part:

       The court may refuse to accept an admission and shall not accept an

       admission without addressing the party personally and determining

       both of the following:

       (1) The party is         making the admission voluntarily with

       understanding of the nature of the allegations and the consequences

       of the admission;



                                         -4-
Case No. 1-18-09


       (2) The party understands that by entering an admission the party is

       waiving the right to challenge the witnesses and evidence against the

       party, to remain silent, and to introduce evidence at the adjudicatory

       hearing.

“As many Ohio courts of appeals recognize, ‘An admission in a juvenile proceeding,

pursuant to Juv.R. 29, is analogous to a guilty plea made by an adult pursuant to

Crim.R. 11 in that both require that a trial court personally address the defendant on

the record with respect to the issues set forth in the rules.’” In re C.S., 115 Ohio

St.3d 267, 2007-Ohio-4919, ¶ 112, quoting In re Smith, 3d Dist. Union No. 14-05-

33, 2006-Ohio-2788, ¶ 13. “Both Crim.R. 11 and Juv.R. 29 require the respective

courts to make careful inquires in order to insure that the admission or guilty plea is

entered voluntarily, intelligently, and knowingly.” In re Smith at ¶ 13, citing In re

Flynn, 101 Ohio App.3d 778, 781 (8th Dist.1995). See In re T.N., 3d Dist. Union

No. 14-12-13, 2013-Ohio-135, ¶ 11 (“Juv.R. 29 is analogous to Crim.R. 11 since

both require a trial court to * * * ensure that the admission or guilty plea is entered

voluntarily, intelligently, and knowingly.”). “The juvenile court has an affirmative

duty under Juv.R. 29(D) to ‘determine that the [juvenile], and not merely the

attorney, understands the nature of the allegations and the consequences of entering

the admission.’” In re T.N. at ¶ 11, quoting In re Beechler, 115 Ohio App.3d 567,

571 (4th Dist.1996).


                                         -5-
Case No. 1-18-09


       {¶8} Although the “preferred practice” in a juvenile delinquency case “is

strict compliance with Juv.R. 29(D),” “if the trial court substantially complies

with Juv.R. 29(D) in accepting an admission by a juvenile, the plea will be deemed

voluntary absent a showing of prejudice by the juvenile or a showing that the totality

of the circumstances does not support a finding of a valid waiver.” In re C.S. at ¶

113. “For purposes of juvenile delinquency proceedings, substantial compliance

means that in the totality of the circumstances, the juvenile subjectively understood

the implications of his plea.” Id. “Therefore, the best method for complying

with Juv.R. 29(D) is for a juvenile court to tailor the language of the rule to ‘the

child’s level of understanding, stopping after each right and asking whether the child

understands the right and knows he is waiving it by entering an admission.’” In re

D.P., 3d Dist. Hardin No. 6-16-07, 2017-Ohio-606, ¶ 15, quoting In re Smith at ¶

14, quoting In re Miller, 119 Ohio App.3d 52, 58 (2d Dist.1997). A trial court’s

failure to substantially comply with Juv.R. 29(D) when accepting a juvenile’s

admission “has a prejudicial effect necessitating a reversal of the adjudication so

that the juvenile may plead anew.” In re T.N. at ¶ 12, citing In re Smith at ¶ 14,

citing In re Doyle, 122 Ohio App.3d 767, 772 (2d Dist.1997) and citing In re

Hendrickson, 114 Ohio App.3d 290 (2d Dist.1996) and In re Christopher R., 101

Ohio App.3d 245, 248 (6th Dist.1995).




                                         -6-
Case No. 1-18-09


       {¶9} We review de novo whether a trial court substantially complied with

Juv.R. 29(D) in accepting a juvenile’s admission. In re T.N. at ¶ 15, citing In re

R.D.G., 12th Dist. Butler No. CA2010-12-323, 2011-Ohio-6018, ¶ 10, In re C.K.,

4th Dist. Washington No. 07CA4, 2007-Ohio-3234, ¶ 15, and In Matter of Beckert,

8th Dist. Cuyahoga No. 68893, 1996 WL 447982, *1 (Aug. 8, 1996); In re T.O.B.,

8th Dist. Cuyahoga No. 99061, 2013-Ohio-2908, ¶ 16. See In re E.S., 1st Dist.

Hamilton Nos. C-100725 and C-100747, 2011-Ohio-586, ¶ 12.

       {¶10} Before considering R.A.’s assignment of error, we must first address

the State’s contention that R.A. waived his argument that the trial court’s failure to

substantially comply with Juv.R. 29(D) rendered his admission unknowing,

unintelligent, or involuntary. The State argues that the Eighth, Ninth, and Twelfth

District Courts of Appeals “have held that failing to file a motion to withdraw a

juvenile’s admission in the trial court waives any Juv.R. 29 issues on appeal.”

(Appellee’s Brief at 4). See In re M.F., 8th Dist. Cuyahoga No. 82018, 2003-Ohio-

4807, ¶ 7 (“[T]he failure to seek a withdrawal of an admission constitutes waiver of

a Juv.R. 29(D) issue on appeal.”), citing In re Nicholson, 132 Ohio App.3d 303, 307

(8th Dist.1999); In re Bice, 12th Dist. Clermont No. CA2001-01-008, 2001 WL

1485855, *1 (Nov. 26, 2001), citing In re Nicholson at 307; In re Jackson, 9th Dist.

Summit No. 20647, 2001 WL 1421853, *3 (Nov. 14, 2001), citing In re Nicholson

at 307. Thus, the State claims, because R.A. never attempted to withdraw his


                                         -7-
Case No. 1-18-09


admission prior to appeal, he is now prohibited from arguing that the trial court

failed to substantially comply with Juv.R. 29(D).

       {¶11} We decline the State’s invitation to find that R.A. waived his argument

on appeal and instead conclude that a juvenile need not seek to withdraw an

admission in order to preserve for purposes of appeal any argument that the trial

court failed to substantially comply with Juv.R. 29(D). At least two of the above-

referenced courts of appeals, the Ninth and Twelfth Districts, limited or rejected the

application of this waiver principle in subsequent decisions. Shortly after its

decision in In re Jackson, the Ninth District observed that its “discuss[ion] [of] the

issue of waiver” in that case “[was] merely dicta.” In re Hall, 9th Dist. Summit No.

20658, 2002 WL 388905, *2 (Mar. 13, 2002), fn. 1, abrogated on other grounds,

State v. Morgan, 153 Ohio St.3d 196, 2017-Ohio-7565. Rather than following its

earlier dictum by finding that Hall waived his argument, the Ninth District

concluded that the trial court did not substantially comply with Juv.R. 29(D) and

thus reversed the trial court’s acceptance of Hall’s admission despite Hall’s apparent

failure to seek withdrawal of his admission. See id. In addition, the Twelfth District

subsequently limited the holding of In re Bice when it concluded that waiver did not

apply in a situation where “the court never addressed appellant and asked her if she

admitted to the offense.” In re Ratliff, 12th Dist. Clermont Nos. CA2001-03-033

and CA2001-05-050, 2002 WL 745370, *2 (Apr. 29, 2002). The Twelfth District


                                         -8-
Case No. 1-18-09


concluded that because the “appellant never admitted to the offense,” she could not

seek withdrawal of the admission, and “there was no waiver for failure to seek a

withdrawal of admission that was never made.” Id. The court further distinguished

In re Bice and In re Nicholson on the basis that, in each of those cases, “valid

admissions were made that could have been withdrawn.” Id.

      {¶12} Moreover, the Fifth District has rejected the argument that juveniles

are required to move to withdraw their admissions in order to preserve Juv.R. 29(D)

errors for appellate review. See In re David G., 5th Dist. Stark Nos. 2008 CA 00243

and 2008 CA 00244, 2009-Ohio-4002, ¶ 36-37. As the Fifth District explained:

      If the record demonstrates the alleged error in the Juv.R.

      29(D) colloquy resulting in an invalid plea, we see no reason to

      require the juvenile to first seek to withdraw the admission in the trial

      court before raising the issue on direct appeal. While a juvenile could

      move to withdraw a plea for failing to substantially comply

      with Juv.R. 29(D), the juvenile does not lose his right to appeal this

      issue by failing to move to withdraw his admission.

Id. at ¶ 37. See In re S.H., 2d Dist. Montgomery No. 20107, 2004-Ohio-3779, ¶ 18

(expressing skepticism that a juvenile’s failure to move to withdraw an admission

waives the juvenile’s right to appeal a trial court’s alleged failure to comply with

Juv.R. 29).


                                        -9-
Case No. 1-18-09


       {¶13} We agree with the Fifth District’s treatment of the issue. Juv.R. 29(D)

is designed to ensure that juveniles entering admissions do so knowingly,

intelligently, and voluntarily. See In re Flynn, 101 Ohio App.3d at 781-783; In re

Miller, 119 Ohio App.3d at 57 (“The purpose of Juv.R. 29(D) is to ensure that

minors are afforded their due process right to fundamentally fair treatment

in juvenile court proceedings.”), citing In re Harris, 104 Ohio App.3d 324 (2d

Dist.1995). If a trial court’s failure to substantially comply with Juv.R. 29(D) results

in an unknowing, unintelligent, or involuntary admission on the part of the juvenile,

the juvenile’s admission is unconstitutional. See In re K.B., 4th Dist. Washington

No. 17CA23, 2018-Ohio-1908, ¶ 11. See also State v. Barker, 129 Ohio St.3d 472,

2011-Ohio-4130, ¶ 9 (“‘When a defendant enters a plea in a criminal case, the plea

must be made knowingly, intelligently, and voluntarily. Failure on any of those

points renders enforcement of the plea unconstitutional under both the United States

Constitution and the Ohio Constitution.’”), quoting State v. Engle, 74 Ohio St.3d

525, 527 (1996); State v. Brown, 2d Dist. Montgomery Nos. 24520 and 24705,

2012-Ohio-199, ¶ 13 (“If a defendant’s guilty plea is not knowing and voluntary, it

has been obtained in violation of due process and is void.”), citing Boykin v.

Alabama, 395 U.S. 238, 243, 89 S.Ct. 1709 (1969). To appellate courts conducting

de novo review in cases such as this, a trial court’s failure to substantially comply

with Juv.R. 29(D) will be manifest from the record. We can think of no reason to


                                         -10-
Case No. 1-18-09


require juveniles to attempt to withdraw constitutionally unenforceable admissions

in order to preserve the argument that such admissions are constitutionally

unenforceable. See In re David G. at ¶ 37. Accordingly, we conclude that R.A.’s

failure to attempt to withdraw his admission did not waive his argument that the trial

court failed to substantially comply with Juv.R. 29(D).

       {¶14} Turning to R.A.’s assignment of error, we conclude that the trial court

failed to substantially comply with Juv.R. 29(D).           The January 25, 2018

adjudicatory hearing began with the following exchange:

        [Trial Court]:          It’s the Court’s understanding that * * * there

                                has been plea negotiations, is that you’re [sic]

                                understanding * * *?

        [The State]:            It is, Your Honor.

        [Trial Court]:          [R.A.’s trial counsel]?

        [R.A.’s trial counsel]: Yes, it is, Your Honor.

        [Trial Court]:          [W]ould [the State] like to recite the parties

                                [sic] * * * plea agreement into the record?

        [The State]:            Your Honor, it is the State’s understanding

                                that [R.A.] will be pleading to Count Two (2)

                                of the Complaint * * * Gross            Sexual

                                Imposition and the State will be dismissing


                                        -11-
Case No. 1-18-09


                                          Count One (1) at [R.A.’s] costs. * * * [A]nd

                                          [R.A.’s trial counsel] wanted * * * to make it

                                          clear that he wanted to preserve his right to

                                          appeal.

           [Trial Court]:                 Alright, thank you. [R.A.’s trial counsel,] is

                                          that the plea agreement as you understand it?

           [R.A.’s trial counsel]: Yes, it is, Your Honor and I think the

                                          Prosecutor’s statement that we wish to

                                          reserve our right to appeal that probably has

                                          stemmed from a little bit of my confusion.

                                          Normally [in] an adult * * * court it would be

                                          a no-contest plea to preserve our right to

                                          appeal.1 And, I was unaware if an admission

                                          in * * * Juvenile Court preserved our right to



1
  From the record, it appears that R.A.’s trial counsel did not believe that R.A. could plead no contest to the
allegations of the complaint. However, the Rules of Juvenile Procedure provide that “[a] failure or refusal
to admit the allegations [in the complaint] shall be deemed a denial, except in cases where the court consents
to entry of a plea of no contest.” (Emphasis added.) Juv.R. 29(C). Indeed, the Staff Notes accompanying
Juv.R. 29 make clear that the inclusion of no contest pleas in the Rules of Juvenile Procedure was intended
to harmonize the Rules of Juvenile Procedure with the Rules of Criminal Procedure: “Rule 29(C) was
amended in response to Section 3 of Sub. Sen. Bill 179 (effective January 1, 2002), in which the General
Assembly encouraged the Supreme Court to amend Rule 29(C) to permit ‘no contest’ pleas with the consent
of the court, similar to the provisions in Criminal Rule 11.” In addition, at least one appellate court has noted
the similarities between no contest pleas entered under the Rules of Juvenile Procedure and those entered
under the Rules of Criminal Procedure. See In re S.A.R., 12th Dist. Madison No. CA2017-04-010, 2018-
Ohio-223, ¶ 15 (“[A] no contest plea in juvenile proceedings pursuant to Juv.R. 29(C) and (D) is analogous
to a no contest plea made in accordance with Crim.R. 11(C).”).

                                                     -12-
Case No. 1-18-09


                                appeal and I believe it does. So, we are

                                preserving our right to possibly appeal the

                                decision of the earlier Motion to Suppress.

        [Trial Court]:          Alright, thank you * * *, [R.A.] did you hear

                                the * * * agreement the attorney’s [sic] just

                                outlined?

        [R.A.]:                 Yes.

        [Trial Court]:          Is that the agreement as you understand it?

        [R.A.]:                 Yes.

(Jan. 25, 2018 Tr. at 1-2). In addition to this exchange, the trial court’s judgment

entry of adjudication reflects the trial court’s recognition that “pursuant to

negotiations, the child reserved the right to pursue an appeal of the pre-adjudicatory

decisions of the Court.” (Doc. No. 39).

       {¶15} After reviewing the parties’ and the trial court’s understanding of

R.A.’s plea agreement, the trial court proceeded to conduct a colloquy with R.A. as

required by Juv.R. 29(D). At one point during the colloquy, the trial court informed

R.A. that “[b]y giving up [his] right to a Trial” he was “giving up [his] right * * *

to * * * challenge any evidence presented by the Prosecutor.” (Jan. 25, 2018 Tr. at

4). In response, R.A. acknowledged that he understood that he was relinquishing

that right. (Id.). Following the colloquy, R.A. entered an admission to Count Two


                                        -13-
Case No. 1-18-09


of the Complaint. (Id. at 6). The trial court then asked R.A. whether he was

“entering the admission voluntarily,” whether anyone “promised [him] anything to

get [him] to enter the admission other than the [plea] agreement,” and whether

anyone “threatened [him] in any way to get [him] to enter the admission.” (Id. at 6-

7). R.A. responded that he was entering his admission voluntarily, that he was

offered no inducements other than the plea agreement, and that he was not

threatened into entering his admission. (Id. at 6-7). Thereafter, the trial court

accepted R.A.’s admission and found R.A. to be a delinquent child “by reason of

the offense of Gross Sexual Imposition.” (Id. at 8).

       {¶16} We conclude that the trial court did not substantially comply with

Juv.R. 29(D) and that, as a result, R.A.’s admission was not knowing, intelligent,

and voluntary. R.A.’s admission was based on a belief apparently shared by all

parties to the proceedings—R.A.’s trial counsel, the State, and the trial court—that

R.A.’s admission would preserve his right to appeal the trial court’s denial of his

motion to suppress evidence. (See Jan. 25, 2018 Tr. at 1-2); (See also Doc. No. 39).

When asked whether he understood the terms of his plea agreement, including the

supposed preservation of his right to appeal the results of the suppression motion,

R.A. responded that he did. (Jan. 25, 2018 Tr. at 2). However, like a guilty plea in

an adult criminal proceeding, a juvenile’s admission waives the right to appeal the

denial of a pre-admission motion to suppress evidence. In re S.L., 12th Dist. Butler


                                       -14-
Case No. 1-18-09


No. CA2005-05-112, 2006-Ohio-1895, ¶ 4 (“Because a juvenile admission under

Juv.R. 29 is analogous to a guilty plea made by an adult pursuant to Crim.R. 11, a

juvenile offender who enters an admission to an offense waives the right to

challenge any evidentiary issues on appeal, including a motion to suppress.”), citing

In re Panko, 12th Dist. Brown No. CA2001-05-008, 2002-Ohio-2306, ¶ 17. See In

re Green, 4 Ohio App.3d 196, 199 (10th Dist.1982). See also In re E.B., 3d Dist.

Putnam Nos. 12-16-03, 12-16-07 and 12-16-08, 2017-Ohio-1232, ¶ 23-24. Here,

the trial court did not explicitly advise R.A. that entering an admission would

preclude him from appealing the denial of his motion to suppress evidence.

       {¶17} Nevertheless, the State argues that the trial court substantially

complied with Juv.R. 29(D) notwithstanding its failure to correct the

misunderstanding that R.A.’s admission preserved his right to appeal the trial

court’s denial of his motion to suppress. In support of its argument, the State relies

on State v. Wammes in which the Sixth District stated that “‘[w]here a defendant

has been convicted following a guilty or no contest plea, the court is not

constitutionally required to advise the defendant of his appeal rights.’” 6th Dist.

Sandusky No. S-07-024, 2008-Ohio-5021, ¶ 19, quoting State v. Houston, 6th Dist.

Erie No. E-03-059, 2004-Ohio-6462, ¶ 8, citing State v. Borchers, 101 Ohio App.3d

157, 164 (2d Dist.1995). In addition, the State cites State v. Portis in which the

Second District observed that “Crim.R. 11(C)(2)(b) does not require the trial court


                                        -15-
Case No. 1-18-09


to inform a criminal defendant that a guilty plea will forfeit his ability to assign as

error any claimed errors in pretrial rulings.” 2d Dist. Clark No. 2013-CA-53, 2014-

Ohio-3641, ¶ 10, citing State v. Satterwhite, 2d Dist. Montgomery No. 23142, 2009-

Ohio-6593, ¶ 47. Thus, the State argues, Juv.R. 29(D) imposes no obligation on a

trial court to inform a juvenile about his potentially limited appellate rights before

accepting the juvenile’s admission.

       {¶18} We need not and do not determine at this time whether Juv.R. 29(D)

imposes a categorical duty on trial courts to advise juveniles regarding the extent of

their appellate rights before accepting their admissions. However, based on the

particular facts and circumstances of this case, we conclude that by failing to correct

the misunderstanding as to the effect that R.A.’s admission would have on R.A.’s

ability to appeal the denial of his motion to suppress evidence, the trial court did not

substantially comply with Juv.R. 29(D) when accepting R.A.’s admission. In the

context of guilty pleas entered under Crim.R. 11, the Second District explained:

       [Crim. R. 11] does not require the trial court to conduct specific

       inquiry into the defendant’s understanding of the effect of a guilty plea

       on the appealability of adverse pre-trial rulings, where a defendant’s

       misunderstanding of that effect is not apparent from the record. * * *

       Practical considerations militate against imposing upon a trial court

       the duty of ascertaining that a criminal defendant tendering a guilty


                                         -16-
Case No. 1-18-09


       plea understands every conceivable effect of that plea. But where the

       record affirmatively demonstrates that a criminal defendant tendering

       a guilty plea is under a misapprehension concerning the effect of that

       plea, a trial court cannot be said to have complied with its duty of

       determining that the defendant understands the effect of the plea,

       without addressing and clearing up the defendant’s misunderstanding.

       Similarly, a trial court cannot be said to have complied with its duty

       where it says or does something that would likely cause, or contribute

       to, a defendant’s misunderstanding of the effect of his or her plea.

       Here, too, the record affirmatively demonstrates a lack of

       understanding.

Satterwhite at ¶ 48-49. Like Crim.R. 11(C)(2)(b)’s requirement that the trial court

“[i]nform[] the defendant of and determin[e] that the defendant understands the

effect of the plea of guilty” before accepting a defendant’s guilty plea, Juv.R.

29(D)(1) prohibits a trial court from accepting a juvenile’s admission unless it first

determines that the juvenile is entering his admission with an “understanding of * *

* the consequences of the admission.”

       {¶19} In this case, the record affirmatively demonstrates that R.A.’s

admission was based on a misunderstanding regarding the effect that his admission

would have on his ability to appeal the trial court’s denial of his motion to suppress.


                                         -17-
Case No. 1-18-09


When outlining the plea agreement, the State and R.A.’s trial counsel each

unambiguously stated that, by entering an admission, R.A. intended to preserve his

right to appeal the trial court’s denial of his motion to suppress evidence; R.A.

acknowledged that he understood the plea agreement to be as outlined by the State

and his counsel.     (Jan. 25, 2018 Tr. at 1-2).       Furthermore, the trial court’s

observation in its January 26, 2018 judgment entry that “[R.A.] reserved the right

to pursue an appeal of the pre-adjudicatory decisions of the Court” evidences that

the trial court may have itself been mistaken as to which appellate rights were

preserved by R.A.’s admission. (See Doc. No. 39).

       {¶20} Finally, the State argues that the trial court’s colloquy with R.A. was

sufficient to notify R.A. that his admission would waive his right to appeal the trial

court’s denial of his motion to suppress evidence. However, contrary to the State’s

assertion, the trial court’s admonishment that R.A. would be “giving up [his] right

* * * to * * * challenge any evidence presented by the Prosecutor” by entering an

admission did not satisfactorily explain that R.A.’s admission would operate to

waive his right to appeal the denial of his motion to suppress. (See Jan. 25, 2018

Tr. at 4). Although this warning tracks the language of Juv.R. 29(D)(2), it cannot

be reasonably interpreted as an instruction to R.A. that, through his admission, he

was waiving his right to appeal the denial of his motion to suppress evidence. The

trial court did not mention the right to an appeal in its warning, and it did not discuss


                                          -18-
Case No. 1-18-09


any of the limited appellate options that would be available to R.A. upon entering

an admission. Moreover, from the trial court’s later judgment entry stating that R.A.

was preserving his right to appeal the results of “the pre-adjudicatory decisions of

the Court,” it seems doubtful that the trial court actually intended to advise R.A. that

his admission would waive his right to appeal the denial of the motion to suppress.

(See Doc. No. 39).

       {¶21} Accordingly, because the trial court failed to substantially comply

with Juv.R. 29(D), R.A. did not enter his admission knowingly, intelligently, and

voluntarily.

       {¶22} R.A.’s assignment of error is sustained.

       {¶23} Having found error prejudicial to the appellant herein in the particulars

assigned and argued, we reverse the judgment of the trial court and remand for

further proceedings consistent with this opinion.

                                                             Judgment Reversed and
                                                                  Cause Remanded

WILLAMOWSKI, P.J. and ZIMMERMAN, J., concur.

/jlr




                                         -19-